Citation Nr: 0214158	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for status post-
acromioplasty and Mumford procedure left shoulder, the major 
extremity, currently evaluated as 20 percent disabling.

(The issues of service connection for bilateral knee 
disabilities and a compression fracture of the L1 will be the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 7, 1997 the RO granted service connection for 
status post-acromioplasty and Mumford procedure, left 
shoulder, the major extremity, and assigned a 10 percent 
rating effective from May 5, 1997.  In a September 1999 
decision the RO increased the 10 percent to 20 percent 
effective from March 19, 1998.  

Further development will be conducted on the issue of 
entitlement to service connection for a disability involving 
the knees and a back disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Prior to March 19, 1998 the status post-acromioplasty and 
Mumford procedure, left shoulder, the major extremity, was 
manifested primarily by subjective complaints with no 
impairment in range of motion.

3.  Effective March 19, 1998, the status post-acromioplasty 
and Mumford procedure, left shoulder, the major extremity, is 
manifested by functional impairment caused by pain and 
recurrent dislocations which results in the equivalent 
limitation of abduction to midway between the side and the 
shoulder level.


CONCLUSION OF LAW

The criteria for a disability evaluation 30 percent for 
status post-acromioplasty and Mumford procedure, left 
shoulder, the major extremity, effective from March 19, 1998 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  
4.20, Part 4, Diagnostic Codes 5299-5203, 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that an increased rating evaluation for status 
post-acromioplasty and Mumford procedure, left shoulder was 
warranted.  Such action was accomplished by means of 
statement of the case, the supplemental statements of the 
case.  In May 2001 the RO informed the veteran of the 
provisions of the VCAA as well as informing the veteran that 
he needed to identify relevant evidence and provide contact 
information.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which an increased 
evaluation for status post-acromioplasty and Mumford 
procedure, left shoulder could be granted.  He was also 
notified of the information needed through letters from VA 
seeking additional evidence.  In particular, in August 2002, 
he was notified by the RO that the Board had returned his 
case to the RO, and that additional information was needed.  
He was advised that he was to furnish the names and addresses 
of all health care providers who have treated him for his 
back disorder which were not currently of record.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  In view of 
these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

I. FACTUAL BACKGROUND

The service medical records reveal that the veteran sustained 
an injury to his left shoulder in June 1994.  He underwent a 
left acromioplasty in December 1995 and a Mumford procedure 
in August 1996.  The veteran complained of shoulder pain and 
mild subluxation about his left shoulder.  There were 
episodes of numbness and tingling, particularly in the ring 
finger.   

The veteran has been examined and treated intermittently at 
VA facilities from the late 1990's to 2001 for various 
disorders, to include the left shoulder.  Beginning in the 
late 1990s he began receiving treatment at VA facilities and 
underwent VA examinations for his left shoulder disorder.

The veteran underwent a June 1997 VA examination.  The 
veteran was status post-surgery in June 1994, and an 
acromioplasty.  Compression fracture in the lumbar area was 
noted as past medical history.  The veteran stated that when 
he was in soccer that he was hit and fell over on his 
shoulder and that he was in severe pain at that time.  He had 
surgery on the shoulder and now was having problems with his 
left hand and arm.  The veteran complained of numbness and 
tingling in his hand about every other day.  

The veteran denied that the surgery had given him relief from 
his shoulder discomfort.  He had undergone a magnetic 
resonance imaging (MRI) on two occasions preoperatively, 
which revealed a rotator cuff tear.  

After surgery the veteran underwent additional physical 
therapy and eventually was medically separated from the 
military for ongoing left shoulder discomfort.  He complained 
of shoulder pain, as well as a feeling of mild subluxation 
about his left shoulder.  There were episodes of numbness and 
tingling, particularly in the ring finger of the left hand 
for which he had not been evaluated.

In terms of functional loss the veteran reported that he had 
some difficulty at work where he worked as a technical 
recruiter.  If he handled the phone on the left side for 
prolonged periods of time he was unable to flex his neck down 
to meet the phone.  He tried to use a headset that did not 
alleviate his symptoms.  

Physical examination showed a well-healed anterior surgical 
scar.  The range of motion actively was full about the left 
shoulder for abduction, flexion, extension, and internal and 
external rotation.  There was no tenderness to palpation, 
posteriorly in the shoulder region.  He complained of some 
subacromial pain to palpation and left bicipital tendon 
region.  The speed test was positive.  Shoulder impingement 
signs were equivocal.  Shoulder strength was 4 to 4+/5 for 
abduction.  There was numbness in the distribution of the 
axillary nerve on the left compared to the right.  Upper 
extremity dermatomes are otherwise intact to pinprick.  The 
veteran did report some mild diminution in CA dermatome, upon 
repetition of this test the result was normal.  Reflexes were 
2+ at the biceps, triceps, and brachioradialis.  The Adson 
test was equivocal on the left.  The shoulder apprehension 
sign was negative and there was no definite instability or 
excessive movement about the shoulder.  

X-ray of the left shoulder showed widening of the 
acromioclavicular space compatible with post-surgical change.  
An electromyograph (EMG) ordered to rule out an axillary 
neuropathy on the left and rule out evidence of neurogenic 
thoracic outlet syndrome was normal.  The diagnoses were: 2) 
history of traumatic left shoulder impingement status post 
acromioplasty and Mumford procedure, there was still some 
evidence of subacromial bursitis of rotator cuff tendinitis 
at the time of this examination, which was mild; 3) there was 
no evidence of left axillary nerve neuropathy as per the EMG 
study.  

In a December 1997 letter the veteran stated that he took 
medication every day to ease the pain that he incurred 
throughout the day.  He stated that his efforts to relieve 
his pain with medication were futile as they reduce his pain 
from a 10 to a 9 and 1/2 on a scale of 1 to 10.  Approximately 
one to two times a week his shoulder popped out of its socket 
and he was forced to endure the pain of putting it back in 
place.  

A December 1998 letter from the veteran stated that he had 
regular dislocation on the average of one to two a month or 
as frequent as one to two times a week of the left shoulder 
when the shoulder was extended beyond the normal range.  The 
veteran specifically gave the example of reaching up to pick 
something up like his daughter.  He also stated that he had 
increased and more frequent pain throughout his shoulder and 
left arm.  He stated that he could not undergo corrective 
left shoulder surgery because the absence from employment 
would be too great a financial burden.

A March 19, 1998 VA outpatient treatment record shows that 
the veteran was treated for left shoulder pain with constant 
numbness.  He stated that the shoulder dislocated on 
occasion.  Flexion and rotation, both internal and external, 
were normal.  There was moderate limitation of extension.  

The veteran was seen at the VA on an outpatient treatment 
basis on multiple occasions in April 1998.  On one of these 
occasions the record shows that the veteran complained of 
constant pain in his shoulder with numbness and weakness of 
his left upper extremity.  His strength, grip, and pinch were 
each shown as 4+/5.  There was tenderness over the posterior 
aspect of the shoulder.  

A June 1998 outpatient record shows that the veteran stated 
that his shoulder had dislocated weekly during the last six 
months.  He reported no new trauma.  The dislocations were 
reported to occur when he reached forward for objects.  

The veteran underwent an August 2000 VA examination.  The 
veteran stated that his last surgery had caused him much more 
pain and discomfort and lack of motion than any of the other 
above surgeries ever did.  His current pain was a 6 on a 
scale of 0 to 10 with 10 being the worse pain.  Associated 
with his pain were weakness, stiffness and easy fatigability.  
He gave no history of swelling or locking.  His current 
treatment included the use of pain medication to which he 
described having a mild response.  Precipitating factors for 
his discomfort included any type of activity, standing or 
walking.  The veteran stated that any type of breathing cased 
him pain in his left upper extremity.  Alleviating factors 
included medication and rest.  The veteran did not use any 
braces.  He stated that he has had numerous slings in the 
past but none worked well.

The veteran gave no history of recurrent dislocation or 
recurrent subluxation in his left shoulder.  Functionally the 
veteran was a network engineer over the past four weeks.  He 
had not missed any time off of work secondary to the fact 
that he did not believe in missing time.  His activities of 
daily living were severely restricted.  The examiner noted 
that the veteran stated he could not lift his son or daughter 
up with his left upper extremity and it caused him pain when 
he attempted to do so with his right upper extremity.  He 
stated that he could not shop or lift anything over 25 
pounds.  He allowed his wife to perform shopping and chores 
around the house.  The veteran stated that he could not drive 
greater than 1 hour without increase in pain.  The veteran 
had driven the day of the examination.

The veteran appeared to be in no acute distress.  Evaluation 
of the veteran's left shoulder revealed 2 incisions that were 
parallel to each other on the left shoulder anterior aspect 
measuring 8.5 centimeters.  The veteran's scar was well 
healed and no tenderness was produced with palpation.  The 
veteran was able to abduct his left shoulder to 80 degrees 
without pain, and 90 degrees with pain.  His muscle strength 
was 4/5 on the left when compared to 5/5 on the right.  He 
had a full range of motion on the right upper extremity.  The 
veteran's sensation was intact to pin and light touch 
throughout the left upper extremity.  He had 2+ bilateral 
radial pulses.  His elbow, wrist and grip strength was 5/5 on 
the upper left extremity.  The veteran's internal rotation at 
the left shoulder was 40 degrees without pain, and 50 degrees 
with pain.  The left external rotation was limited to 40 
degrees without pain, and to 50 degrees with pain.  

X-ray of the left shoulder showed that the left clavicle was 
shortened with probable resection of the distal end of the 
clavicle.  The left glenohumeral joint was well maintained.  
The proximal left humerous was intact.  There was no evidence 
of fracture, dislocation or bony destruction.  The impression 
was probable resection distal left clavicle, with the left 
shoulder otherwise unremarkable.  The diagnosis was chronic 
sprain/strain of the left shoulder, status post-acromioplasty 
and Mumford procedure.

In January 2000 the veteran underwent an arthroscopy of the 
left shoulder at a VA facility.  The post-operative diagnosis 
was chronic left shoulder, status-post shoulder exploration 
with subacromial decompression, acromioplasty and distal 
clavicle resection.  

In May 2000 the veteran underwent a left shoulder scope with 
subacromial decompression and abrasion chondroplasty of the 
glenohumeral joint at a VA facility.  Arthroscopic 
examination of the joint did not reveal any labral pathology.  
There was minimal debridement of the glenohumeral joint.  
There was some evidence of synovitis and bursitis within the 
subacromial space.  The acromion did appear to be smooth 
without evidence of bony spur formation.  The veteran 
tolerated the procedure well and transferred to recovery in 
good condition.  It was noted that follow-up treatment 
indicated continued pain in the shoulder without much change 
since surgery.  Movement aggravated the pain at the shoulder.  

The veteran was seen at a VA pain clinic in October 2000.  At 
that time he rated the pain in the left shoulder as 5 out of 
10.  The pain was increased with activity causing him to miss 
work.

In an April 2001 rating decision the RO assigned an 
evaluation of 100 percent from May 2000 to July 2000 based 
upon surgical or other treatment necessitating convalescence.  
The veteran's 20 percent evaluation for status post-
acromioplasty and Mumford procedure of the left shoulder was 
maintained.  

In an April 2001 letter the veteran stated that his wife and 
various other family members reset his shoulder rather than 
waiting three hours for a doctor.  He stated that his 
shoulder caused continuous pain, which required that he took 
pain medication for relief.  He stated that his shoulder 
locked regularly.  About once a week he was unable to move 
his shoulder when he got up in the morning and sometimes 
throughout the day until he slowly massaged loosen his 
shoulder.  He stated that he had missed work on multiple 
occasions over the past year, which amounted to about 10 
days.  He stated that on a scale of 0 to 10 that his shoulder 
pain is a 6 when unaggravated.  When aggravated his pain 
increased to 8 to as high as 10 on an almost daily basis.  
The veteran believed that he was entitled to a 50 percent 
rating evaluation.

The veteran underwent a September 2001 VA examination.  The 
veteran's claims folder was reviewed.  It was noted that in 
July 1997 that the veteran had nerve conduction and EMG 
studies performed.  These were negative for cervical 
radiculopathy.  It was negative for thoracic outlet or 
axillary nerve neuropathy on the left side.  The veteran 
underwent left shoulder subacromial decompression, abrasion 
of the chrondoplasty of the glenohumeral joint in May 2001 at 
a VA facility.  Examination of the operative description 
revealed that the debridement occurred in the biceps tendon 
anchor point and was described as minimal.

The veteran reported that his left shoulder was a continuous 
nagging source of pain, which he ranked at 10 using 10 as a 
maximum.  The veteran stated that he had frequent 
dislocations.  The last one occurred in June or July of 2001.  
He replaced these with the aid of traction from his wife.  It 
was noted that dislocations had happened twice a month and in 
the last sixth months have only occurred three times.  He 
stated that pain came partially in the front of the shoulder 
joint and overhead reach caused pain in the shoulder.  If he 
operated a vehicle for one hour, he had pain.  He stated that 
his shoulder felt swollen on the inside.  It was also stiff 
in the mornings.  His shoulder was helped by hot soaks.  The 
veteran stated that he had some increase in symptoms when the 
left shoulder was immobile for a long period of time.  

Physical examination showed that the veteran's left shoulder 
showed a well-healed saber scar, 4 inches in length, and half 
and inch in width.  It was slightly tender just lateral to 
the region of the resected acromion.  On testing abduction, 
the veteran cried out at 120 degrees.  Internal and external 
rotation showed a range of 90 degrees.  On the opposite 
extremity, he was able to go to the full 180 degrees overhead 
position.  

The veteran reported that he wasa network engineer.  He 
tookpain medication for his discomfort.  X-rays of the left 
shoulder showed a resection of the distal clavicle.  A wide 
space was present between the clavicle and the acromion.  The 
clavicle was in excellent position.

It was noted that the veteran left shoulder has had multiple 
procedures and was symptomatic.  The prognosis for recovery, 
function or relief of symptoms as reported by the veteran was 
not good.  The impression was remote surgery of the left 
shoulder with a lack of abduction secondary to above.  


II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (20021).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

This appeal is from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In particular, governing VA regulations, set forth at 38 
C.F.R. § 4.40 (2002) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on greater limitation of motion due to 
pain on use.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40 (2002).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca, supra. 

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury. DeLuca, 8 Vet. App. 202, 206-07 
(1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2002).  

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In regard to the appropriateness of the diagnostic codes 
applied by the RO or the Board, where a disability is not 
specifically listed in the Schedule, the disability will be 
considered under criteria where the function affected, the 
anatomical localization, and the symptomatology are 
analogous. 38 C.F.R. § 4.20 (2002). 

The RO has rated the veteran's left shoulder disorder as 
analogous Diagnostic Code 5203 and assigned a 20 percent 
rating pursuant to the criteria set forth in the Schedule for 
Rating Disabilities.  Diagnostic Code 5203 provides for a 20 
percent rating for dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement when 
it is the major extremity.  This is the highest rating 
warranted under this diagnostic Code.  

The left shoulder disorder may be evaluated under Diagnostic 
Code 5201, which provides for the evaluation of limitation of 
motion of the shoulder.  Limitation of the arm at shoulder 
level warrants a 20 percent rating for the major extremity.  

When limited to midway between the side and the shoulder 
level a 30 percent rating is warranted for the major 
extremity.  When limited to 25 degrees from the side a 40 
percent rating is warranted for the major extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2002).

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, and a 30 percent rating for frequent episodes 
of dislocation of the humerus at the scapulohumeral joint 
with guarding of all arm movements for the major extremity.  
When there is a fibrous union of the humerus, a rating of 50 
percent is provided for the major extremity.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder.  Thus, 38 C.F.R. § 4.71a, DC 5200 is not for 
application. 

To summarize, the evidence shows that the veteran has 
received extensive treatment at VA facilities for complaints 
pertaining to his left shoulder of varying degrees of 
severity, including recurrent dislocations and pain.  This 
treatment included arthroscopes in January 2000 and May 2000 
with a subacromial decompression.  He has reported numerous 
dislocations ranging up to twice a week in 1998.  He is also 
being treated at the VA pain clinic.  

Additionally, range of motion testing in March 1998 showed 
moderate limitation of extension and the August 2000 VA 
examination showed that abduction was limited to 80 degrees.  
The September 2001 VA examination physical examination showed 
some improvement with abduction to 120 degrees.  However, the 
examiner also reported tha the veteran crieed out in pain at 
120 degrees.  Furthermore the examiner commented that the 
left shoulder was symptomatic and that the prognosis for 
recovery, function or relief of symptoms was not good.   

After reviewing this evidence in conjunction with the Deluca 
case it is the judgment of the Board that the degree of 
functional impairment of the left shoulder disorder results 
in the equvalent of limitation of abduction to midway between 
the side and the shoulder level.  Thus a 30 percent rating is 
warranted.  The Board further finds that the 30 percent is 
effective March 19, 1998, the date the veteran was seen at 
the VA outpatient clinic for left shoulder problems. 
Fenderson v. West, 12 Vet. App. 119 (1999).

However, this same evidence does not show a rating in excess 
of 30 percent is currently warranted.  As indicated the range 
of motion findings do not support a higher rating.  The 
evidence shows that strength was 4/5.  Additionally, elbow, 
wrist and grip strength was 5/5 on the upper left extremity.  
Lateral to the region of the resected acromion was a tender 
area.  However, the tenderness was described as slight.  Also 
there is no indication that the scar is symptomatic.  

Likewise the evidence does not support a rating in excess of 
10 percent for the period from May 5, 1997 to March 18, 1998.  
The June 1997 VA examination showed normal range of motion of 
the left shoulder.  Also, there was no tenderness to 
palpation and shoulder strength was 4 to 4+/5 for abduction.  
A neurological disorder was ruled out.  The Board finds that 
the criteria for a rating in excess of 10 percent prior to 
March 19, 1998 have not been met.  


ORDER

Entitlement to an increased rating of 30 percent for status 
post-acromioplasty and Mumford procedure, left shoulder, the 
major extremity, effective from March 19, 1998 is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

